Citation Nr: 0926439	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  00-16 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent 
for degenerative joint disease of the lumbosacral spine prior 
to March 2, 2002, and greater than 40 percent on and after 
March 2, 2002.

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the right knee, currently evaluated as 10 
percent disabling.

3.  Entitlement to a compensable evaluation for residuals of 
a fracture to the left supraorbital ridge.

4.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to 
December 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO) and Board remand.  The Veteran had a 
hearing before the Board in November 2005, and the transcript 
is of record.

After the Veteran perfected his appeal, a September 2004 
rating decision awarded the Veteran an increased rating from 
20 percent to 40 percent for his lumbosacral spine disorder, 
effective from March 2, 2002, which was the date of the 
Veteran's VA examination.  In addition, in a January 2009 
rating decision, the RO awarded the Veteran a separate 
evaluation of 20 percent for lateral instability and moderate 
recurrent subluxation related to his right knee disorder, 
effective from August 20, 2007, the date of the Veteran's VA 
examination.  However, the Veteran's claims remain in 
controversy unless the maximum available benefit is awarded.  
See AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, both 
claims are still properly before the Board.

As noted in the Board's September 2006 remand, the Veteran 
raised numerous claims in submitted statements and in 
personal testimony before the Board.  Specifically, the 
Veteran claimed entitlement to service connection for a neck 
disorder, bilateral hand numbness, bilateral eye disorders, 
and severe headaches, all due to in-service injuries.  
Although referred to the RO in the September 2006 Board 
remand, it does not appear that the RO has developed or 
adjudicated these issues.  Accordingly, these issues are 
again REFERERED to the RO for appropriate disposition.

The issues of entitlement to a compensable evaluation for 
residuals of a fracture to the left supraorbital ridge and 
entitlement to service connection for left ear hearing loss 
are addressed in the REMAND portion of the decision below and 
are again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to March 2, 2002, the Veteran's service-connected 
degenerative joint disease of the lumbosacral spine reflected 
moderate symptomatology, including moderate limitation of 
motion, normal neurological evaluations, no evidence of 
intervertebral disc syndrome, no listing of the entire spine, 
no positive Goldthwaite's sign, no loss of lateral motion 
with osteoarthritic changes, no narrowing or irregularity of 
joint spaces, and no abnormal mobility of forced motion.

2.  From March 2, 2002 through September 25, 2003, the 
Veteran's degenerative joint disease of the lumbosacral spine 
reflected decreased range of motion, low back pain, and use 
of a spinal corset brace and straight cane.  There was no 
evidence of pronounced symptoms, incapacitating episodes, or 
neurological symptoms.

3.  On and after September 26, 2003, the Veteran's 
degenerative joint disease of the lumbosacral spine was not 
productive of unfavorable ankylosis of the thoracolumbar 
spine or the entire spine, incapacitating episodes with a 
total duration of at least six weeks, or pronounced 
intervertebral disc syndrome.  

4.  Right knee limitation of flexion to less than 30 degrees 
or limitation of extension to more than 15 degrees has not 
been shown. 


CONCLUSIONS OF LAW

1.  Prior to March 2, 2002, the criteria for an evaluation in 
excess of 20 percent for degenerative joint disease of the 
lumbosacral spine were not met.  38 U.S.C.A. §38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2002).

2.  From March 2, 2002 through September 25, 2003, the 
criteria for an evaluation in excess of 40 percent for 
degenerative joint disease of the lumbosacral spine were not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002-2003). 

3.  On and after September 26, 2003, the criteria for an 
evaluation in excess of 40 percent for degenerative joint 
disease of the lumbosacral spine have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243, 5292, 5293, 5295 (2002-2008). 

4.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5099-5019, 5003, 5260, 5261 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the Court held that VA must inform the 
Veteran of any information and evidence not of record (1) 
that is necessary to substantiate the claims; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  This 
was codified by 38 C.F.R. § 3.159(b)(1).  In 2008 however, 
this regulation was revised to remove the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the Veteran's 
possession that pertains to the claims.  See 73 Fed. Reg. 23, 
353-23, 356 (April 30, 2008).

The Veteran's claim for entitlement to an increased initial 
evaluation for degenerative joint disease of the lumbosacral 
spine arises from a granted claim of service connection.  In 
Dingess v. Nicholson, the United States Court of Appeals for 
Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide 
the Veteran with notice of what evidence not previously 
provided will help substantiate his or her claim.  19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Specifically, VA must notify the Veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
Prior to a readjudication of the Veteran's claim, letters 
dated in June 2004 and September 2006 fully satisfied the 
duty to notify provisions regarding this claim.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 31.59(b)(1); Quartuccio, 
16 Vet. App. 183; see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA defect may be cured 
by the issuance of a fully compliant notification letter 
followed by a re-adjudication of the claim).  Although the 
September 2006 letter, which provided notice of the manner in 
which VA assigns initial ratings and effective dates, was not 
sent prior to the initial adjudication of the claim, this was 
not prejudicial to him, since he was subsequently provided 
additional notice in September 2006, he was provided ample 
time to respond with additional argument and evidence, and 
the claim was readjudicated and an additional supplemental 
statement of the case was provided in March 2009.  The 
Veteran was also advised that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.

With regard to the Veteran's claim for an increased rating 
for his service-connected degenerative joint disease of the 
right knee, section § 5103(a) requires, at a minimum, that 
the Secretary notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In this case, the Veteran filed his claim for an increased 
rating for his service-connected degenerative joint disease 
of the right knee in November 1998, prior to the passage of 
the VCAA.  Thus, in a September 2006 decision, the Board 
remanded the Veteran's claim, in part, to provide him with 
proper VCAA notice.  A September 2006 notice letter was sent 
to the Veteran.  There was no reference, however, to any of 
the above named Vazquez-Flores requirements in the September 
2006 letter.

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  

In certain circumstances, failure to provide pre-adjudicative 
notice of any of the necessary duty to notify elements may 
create prejudicial error.  Sanders v. Shinseki, 556 U.S. - 
(2009).  In those circumstances, lack of prejudicial harm may 
be shown in three ways: (1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, 
Sanders v. Shinseki, supra; see also Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Federal 
Circuit indicated that this was not an exclusive list of ways 
that error may be shown to be non prejudicial.  See Sanders, 
487 F.3d 881.  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007). 

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  In this 
regard, prior to a March 2009 supplemental statement of the 
case, the RO sent the Veteran June 2004 and September 2006 
letters which requested that the Veteran provide evidence 
describing how his disability had worsened.  In addition, the 
Veteran provided statements during his March 2002, June 2004, 
March 2005, and August 2007 VA examinations, and during his 
January 2005 RO hearing and his November 2005 Board hearing, 
regarding the impact of his disability on his life.  The 
Board finds that the notice given, the questions directly 
asked, and the responses provided by the Veteran show that he 
knew that the evidence needed to show that his disability had 
worsened and what impact that had on his employment and daily 
life.  Therefore, the Board finds that the Veteran had actual 
knowledge of this element, and as such, any failure to 
provide him with adequate notice of this element is not 
prejudicial.  

As to the diagnostic criteria for establishing a higher 
rating, the Board also finds that this error was not 
prejudicial.  The Board notes that the Veteran is service-
connected for right knee bursitis.  As will be discussed 
below, bursitis is rated under Diagnostic Code 5019, and 
includes consideration of degenerative arthritis under 
Diagnostic Code 5003 and limitation of motion of the leg 
under Diagnostic Codes 5260 and 5261.  These are the only 
Diagnostic Codes to address the Veteran's right knee 
disability and they are not cross-referenced to any other 
Codes for the purposes of evaluation.  Although notice of the 
pertinent criteria in these Diagnostic Codes was not provided 
to the Veteran prior to the initial adjudication of his 
claim, the relevant rating criteria were provided to the 
Veteran in the May 2000 statement of the case and the May 
2005 supplemental statement of the case, and the claim was 
readjudicated in March 2009.  Thus, the Veteran had over four 
years to consider the requirements of the pertinent rating 
criteria and to submit or identify evidence of those 
requirements.  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  Accordingly, the 
Board finds that any error with regard to this notice element 
is not prejudicial.  

As to the third element, the Veteran was not provided notice 
that a disability rating would be determined by application 
of the ratings schedule and relevant Diagnostic Codes based 
on the extent and duration of the signs and symptoms of his 
disability and their impact on his employment and daily life.  
The Board notes that the ratings schedule is the sole 
mechanism by which a Veteran can be rated, excepting only 
referral for extraschedular consideration and special monthly 
compensation.  See 38 C.F.R. Part 4.  Neither the Board nor 
the RO may disregard the schedule or assign ratings apart 
from those authorized by the Secretary and both must apply 
the relevant provisions.  Id.  As such, notice to the Veteran 
that the rating schedule will be applied to the 
symptomatology of his disability has no impact on the 
fundamental fairness of the adjudication because it refers to 
legal duties falling upon VA, not upon the Veteran and cannot 
be changed.  The Board finds that the error in the third 
element of Vazquez-Flores notice is not prejudicial.  

As to the fourth element, the June 2004 and September 2006 
notice letters did provide notice of the types of evidence, 
both medical and lay, including employment records, which 
could be submitted in support of his claim.  The Board finds 
that the fourth element of Vazquez-Flores is satisfied.  

In addition, prior to post-remand re-adjudication of the 
Veteran's claim in a March 2009 supplemental statement of the 
case, a September 2006 letter provided the Veteran with 
notice of the assignment of effective dates and disability 
evaluations.  Dingess/Hartman, 19 Vet. App. 473; see also 
Prickett, 20 Vet. App. at 376.

The Board observes that during the pendency of this claim, 
the Veteran has been represented by an accredited 
representative, who is well aware of the requirements of the 
VCAA and the elements needed to substantiate the Veteran's 
claims, and such representative has submitted argument during 
the course of this appeal.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 34 (2007) (holding that VCAA notice error was not 
prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the 
RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether the appellant has been 
prejudiced by VCAA notice error).

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, VA 
medical records, and identified private medical treatment 
records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.  VA also obtained 
his records from the Social Security Administration.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (2008).  The RO provided the 
Veteran appropriate VA examinations in February 1986, March 
2002, June 2004, March 2005, and August 2007.  

There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected degenerative joint disease of the lumbosacral spine 
and right knee since he was last examined.  See 38 C.F.R. § 
3.327(a) (2008).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
an otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  Additionally, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted in more 
detail below, the Board finds that the VA examinations 
obtained in this case are more than adequate, as they 
provided sufficient detail to rate the Veteran's service-
connected disabilities, including a discussion of functional 
loss.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).   

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that he is entitled to an initial rating 
in excess of 20 percent for his lumbosacral spine disability 
prior to March 2, 2002 and a rating in excess of 40 percent 
on and after March 2002, and an increased disability rating 
in excess of 10 percent for his degenerative joint disease of 
the right knee.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3 (2008).  However, the evaluation of the same 
disability under various diagnoses, known as pyramiding, is 
to be avoided.  38 C.F.R. § 4.14 (2008). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where the issue involves the assignment of an 
initial rating for a disability following the initial award 
of service connection for that disability, the entire history 
of the disability must be considered.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the rating may be "staged."  Id.; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination. 

II.  Degenerative Joint Disease of the Lumbosacral Spine

Prior to March 2, 2002, the Veteran's degenerative joint 
disease of the lumbosacral spine was rated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5293 for 
intervertebral disc syndrome.  From March 2, 2002 through 
September 25, 2003, the Veteran's degenerative joint disease 
of the lumbosacral spine was rated as 40 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292 for limitation 
of motion.  On and after September 26, 2003, the Veteran's 
degenerative joint disease of the lumbosacral spine was rated 
as 40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5242 for degenerative arthritis of the spine.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the rating criteria for evaluating 
disabilities of the lumbar spine.  Effective September 23, 
2002, VA revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 
2002).  Effective September 26, 2003, VA revised the criteria 
for evaluating general diseases and injuries of the spine.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also 
reiterated the changes to Diagnostic Code 5293 (now 
reclassified as Diagnostic Code 5243) for intervertebral disc 
syndrome.

The Board will evaluate the Veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the Veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

The RO considered all these changes in adjudicating the 
Veteran's claim.  The Veteran was notified of the old 
regulations and of the regulation changes in the September 
2004 rating decision, the October 2004 supplemental statement 
of the case, and the May 2005 supplemental statement of the 
case.  Thus, the Board's decision to proceed in adjudicating 
this claim does not, therefore, prejudice the Veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993). 

Prior to September 23, 2002, Diagnostic Code 5293 provided 
that a 20 percent evaluation was warranted for moderate, 
recurring attacks of intervertebral disc syndrome.  A 40 
percent evaluation was for application when intervertebral 
disc syndrome was severe, with recurrent attacks and 
intermittent relief.  A 60 percent evaluation was warranted 
when intervertebral disc syndrome was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Low back disorders could also be rated under Diagnostic Code 
5292 for limitation of motion and Diagnostic Code 5295 for 
lumbosacral strain.  Prior to September 26, 2003, Diagnostic 
Code 5292 provided for ratings based on limitation of motion 
of the lumbar spine.  When such limitation of motion was 
moderate, a 20 percent rating was assigned.  When it was 
severe, a 40 percent rating was for application.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

Words such as "moderate" and "severe" are not defined in 
the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just".  38 C.F.R. § 4.6.  The Board observes that, in 
general, "moderate" is generally defined as "of average or 
medium quality, amount, scope, range, etc."  Id. at 871.  
"Severe" is generally defined as "of a great degree: 
serious."  Webster's Ninth New Collegiate Dictionary 1078 
(1990). 

Prior to September 26, 2003, lumbosacral strain was evaluated 
in accordance with the criteria set forth in 38 C.F.R. § 
4.71a, Diagnostic Code 5295.  A 20 percent rating was 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  The highest available schedular 
evaluation, 40 percent, was warranted where the condition was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).

Effective September 23, 2002, intervertebral disc syndrome 
(either preoperatively or postoperatively) rated under 
Diagnostic Code 5293 is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The criteria contained in 
Diagnostic Code 5293 provide for a 40 percent evaluation when 
there are incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
12 months.  A 60 percent evaluation is assigned when there 
are incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003).

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1) (2003).  When evaluating on 
the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Id. Note (2).  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id. Note 
(3).

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine and a Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  See 68 Fed. 
Reg. 166, 51454-51458 (August 27, 2003).  Also, Diagnostic 
Code 5242 notes that degenerative arthritis of the spine 
should be evaluated under the General Rating Formula for 
Diseases and Injuries of the Spine or under Diagnostic Code 
5003.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 20 
percent disability evaluation is warranted when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent disability evaluation is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent disability evaluation is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
disability evaluation is warranted for unfavorable ankylosis 
of the entire spine.  

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2008).

Further, for VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is 0 to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motions for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2) (2008).  See also 38 C.F.R. § 4.71a, Plate V (2008). 

Unfavorable ankylosis is a condition in which the entire 
thoracolumbar spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  See 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (5) (2007).

The criteria for intervertebral disc syndrome, reclassified 
under Diagnostic Code 5243 effective September 26, 2003, 
remained relatively unchanged to the criteria prior to 
September 26, 2003 under Diagnostic Code 5293, except for the 
addition of application of the General Rating Formula for 
Diseases and Injuries of the Spine.

A.  Prior to March 2, 2002

In considering the evidence under the laws and regulations as 
set forth above, the Board finds that the Veteran is not 
entitled to a rating in excess of 20 percent for his service-
connected degenerative joint disease of the lumbosacral spine 
prior to March 2, 2002.  

The Veteran's service treatment records reflect complaints of 
low back pain and stiffness with occasional muscle spasms.  
On several occasions, the Veteran noted that his back pain 
radiated to his left leg, and occasionally noted numbness in 
the left leg.  X-rays of the lumbosacral spine were normal.  
Physical examination regularly revealed strength and deep 
tendon reflexes to be within normal limits and straight leg 
raises to be mostly negative; however, occasionally straight 
leg raises were positive at 90 degrees.  Despite the 
Veteran's complaints of neurological symptoms, neurological 
evaluations, to include a March 1981 electromyography (EMG), 
were normal.  Flexion and extension were noted to be limited, 
but right and left lateral rotation were good.

VA treatment records reflect complaints of back pain with 
walking and standing up, and one complaint of back pain 
radiating to the left leg.  A February 1996 x-ray revealed 
the lumbosacral spine to be essentially normal.  A December 
1998 magnetic resonance imaging (MRI) scan of the lumbar 
spine revealed a three-millimeter right-sided synovial cyst 
at L4-L5 and moderate right-sided and mild left-sided facet 
joint hypertrophy.  

A February 1986 VA examination report reflects that there was 
normal alignment, no muscle spasms, normal flexibility, 
normal gait, and normal posture.  Ankle deep tendon reflexes 
were 1+ on the left and not elicited on the right.  There 
were no sensory deficits of the lower limbs, and straight leg 
raises were 90 degrees on the left and 75 degrees on the 
right.  The diagnosis was history of low back syndrome.  An 
x-ray of the lumbosacral spine was unremarkable.  

There was no evidence of severe intervertebral disc syndrome 
with recurrent attacks and intermittent relief.  At most, the 
Veteran's low back disability reflected moderate 
symptomatology.  Although the Veteran reported chronic back 
pain and occasional muscle spasm was noted, the evidence does 
not show pronounced symptoms.  While the Veteran reported 
symptoms including left leg sciatic neuropathy, neurological 
evaluations and an EMG were normal.  In addition, left ankle 
jerks were not absent.  Thus, an initial evaluation in excess 
of 20 percent is not warranted under Diagnostic Code 5293.  
In addition, the medical evidence does not reflect severe 
limitation of motion.  Although the service treatment records 
reflect some limitation of flexion and extension, there is no 
indication that such limitation was severe.  Moreover, the 
February 1986 VA examination report notes normal flexibility 
of the spine.  Accordingly, the evidence does not support an 
initial evaluation in excess of 20 percent under Diagnostic 
Code 5292.  Last, there is no evidence of severe listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint spaces.  Although some 
limitation of flexion is noted, the evidence does not show 
that such limitation was marked.  Moreover, lateral motion 
was noted to be good, and x-rays were negative for any 
finding of osteoarthritic changes and narrowing or 
irregularity of joint spaces.  Therefore, an initial 
evaluation in excess of 20 percent is not warranted under 
Diagnostic Code 5295.  The severity of the Veteran's back 
disability, when considered as a whole, did not more nearly 
approximate the criteria for a rating in excess of 20 percent 
prior to March 2, 2002.  38 C.F.R. § 4.71a Diagnostic Codes 
5292, 5293, 5295 (2002).

B.  From March 2, 2002 through September 25, 2003

The Board also finds that the Veteran is not entitled to a 
rating in excess of 40 percent for his service-connected 
degenerative joint disease of the lumbosacral spine from 
March 2, 2002 through September 25, 2003.  

Initially, the Board observes that the Veteran's degenerative 
joint disease of the lumbosacral spine was evaluated under 
Diagnostic Code 5292 from March 2, 2002 through September 25, 
2003.  However, Diagnostic Codes 5292 and 5295 applicable 
prior to September 26, 2003 do not provide for a rating 
greater than 40 percent.  Thus, an increased evaluation is 
not warranted under these diagnostic codes.  

An evaluation in excess of 40 percent is also not warranted 
under former Diagnostic Code 5293, effective prior to 
September 23, 2002.  During a March 2002 VA examination, the 
Veteran reported low back pain which required frequent rest 
and medication.  Although range of motion was decreased and 
the Veteran reported that he used a spinal corset brace and a 
straight cane at times to ambulate, there is no evidence of 
pronounced persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings with 
little intermittent relief.  Accordingly, an evaluation in 
excess of 40 percent is not warranted under Diagnostic Code 
5293, effective prior to September 23, 2002.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).

The Board has also considered whether the evidence of record 
demonstrates entitlement to a rating in excess of 40 percent 
under former Diagnostic Code 5293, effective from September 
23, 2002 through September 25, 2003.  However, the Board 
finds that a higher rating is not warranted.  Although the 
Veteran reported that his low back disorder required frequent 
rest and medication, the evidence pertinent to this time 
period does not reflect that the Veteran had incapacitating 
episodes with a total duration of at least six weeks.  In 
addition, the Veteran did not report any neurological 
symptoms of his degenerative joint disease of the lumbosacral 
spine during the March 2002 VA examination.  Accordingly, an 
evaluation in excess of 40 percent is not warranted under 
Diagnostic Code 5293, effective on and after September 23, 
2002.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

The severity of the Veteran's degenerative joint disease of 
the lumbar spine, when considered as a whole, did not more 
nearly approximate the criteria for a rating in excess of 40 
percent from March 2, 2003 through September 25, 2003.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002-2003).

C.  On and After September 26, 2003

In considering the evidence under the laws and regulations as 
set forth above, the Board finds that the Veteran is also not 
entitled to a rating in excess of 40 percent for service-
connected degenerative joint disease of the lumbosacral spine 
on or after September 26, 2003.  

The Board first looks to the General Ratings Formula for 
Diseases and Injuries of the Spine.  As previously explained, 
an evaluation in excess of 40 percent requires a showing of 
either unfavorable ankylosis of the entire thoracolumbar 
spine or of the entire spine.  A June 2004 VA examination 
reported forward flexion to 30 degrees, extension to 0 
degrees, right and left lateral flexion to 0 degrees, and 
right and left lateral rotation to 0 degrees, all with 
complaints of pain.  A November 2004 VA treatment record 
notes forward flexion to 25 degrees.  June and July 2005 VA 
treatment records indicate forward flexion to 60 degrees.  An 
August 2007 VA neurological examination notes that 
lumbosacral extension was impossible second to pain.  The 
Veteran walked flexed to 10 degrees, and could further flex 
to a total of 20 degrees.  Lateral flexion was limited to 10 
degrees.  An August 2007 spine examination reflects forward 
flexion to 30 degrees and extension to 0 degrees.  There was 
left and right lateral rotation to 20 degrees.  Although the 
evidence indicates that the Veteran had 0 degrees of 
extension, which indicates favorable ankylosis, the evidence 
does not show unfavorable ankylosis, as there is no evidence 
of difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Accordingly, the criteria for a rating in excess 
of 40 percent under the General Formula are not met on and 
after September 26, 2003.

The Board has also considered the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  However, the medical evidence does not show 
incapacitating episodes with a total duration of at least six 
weeks in the last 12 months.  As previously noted, during the 
August 2007 VA spine examination, the Veteran reported a few 
incapacitating episodes requiring him to stay in bed for at 
least one day at a time.  However, the evidence does not 
reflect, and the Veteran has not alleged, that his 
incapacitating episodes have lasted for a duration of at 
least six weeks.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2008). 

After reviewing the record, the Board finds that a separate 
disability rating is not warranted for neurological 
manifestations of the Veteran's degenerative joint disease of 
the lumbosacral spine.  During his November 2005 hearing 
before the Board, and in various medical treatment records, 
the Veteran described pain that radiates from the low back to 
the lower left leg, with intermittent numbness and tingling.  
A June 2004 VA examination noted that the Veteran had 
markedly stiff antalgic posture.  VA treatment records 
reflect notations of muscle spasm in the lumbosacral area.  
Although straight leg raises were regularly to 90 degrees, a 
March 2006 letter from the Veteran's VA physician notes that 
the Veteran has lumbar spine radiculopathy.  An August 2007 
VA neurological examination indicates that the Veteran had a 
left lower extremity sensorimotor deficit.  Physical 
examination revealed antalgic broad-based gait.  The Veteran 
could heel toe stand, but not hop.  The VA examiner noted 
that there was left upper extremity and left lower extremity 
dysesthesia and gross-wing flapping tremor of either with 
testing of power, the oscillations of which subsided over one 
to one and a half minutes.  Power was 5/5, and there was 
tenderness over the first left metatarsalphalangeal joint.  
Deep tendon reflexes were 2+ in both lower extremities, and 
there was no atrophy.  There was tenderness to palpation over 
the bilateral L5-S1 facet, but touch and pinprick tests were 
normal.  The diagnosis was lumbosacral spondylosis with 
bilateral lower extremity radiculopathy.  

Here, the Veteran's complaints are that he feels pain 
shooting down the back of his left leg.  The Board observes 
that the Veteran is competent to describe the nature of the 
pain and what he experiences.  However, the Veteran's 
statements are outweighed by the considerable probative 
weight of the objective medical evidence in the record.

In sum, the record contains some objective evidence of nerve 
damage, as there are diagnoses of lower extremity 
radiculopathy.  In addition, there is evidence that the 
Veteran has had antalgic posture and gait, muscle spasm in 
the lumbosacral area, and a left lower extremity sensorimotor 
deficit.  However, objective testing showed that the Veteran 
had 5/5 strength, no atrophy, and negative pinprick tests.  
The Board is sympathetic to the Veteran's complaints that his 
low back pain radiates to his left leg.  However, radiating 
pain is included in the General Ratings Formula and is not, 
alone, a basis for a separate rating.  The Board finds that 
the preponderance of the evidence does not show objective 
neurological complications of the Veteran's degenerative 
joint disease of the lumbosacral spine.  Therefore the Board 
finds that the Veteran does not have objective neurological 
complications meriting a separate rating.

The Board has also considered whether the Veteran is entitled 
to an evaluation in excess of 40 percent for degenerative 
joint disease of the lumbosacral spine under other pertinent 
diagnostic codes.  As previously noted, Diagnostic Codes 5292 
and 5295 applicable prior to September 26, 2003 do not 
provide for a rating greater than 40 percent.  Thus, an 
increased evaluation is not warranted under these diagnostic 
codes.

In addition, the evidence of record after September 26, 2003 
does not reflect pronounced intervertebral disc syndrome 
sufficient to warrant an evaluation in excess of 40 percent 
under Diagnostic Code 5293, effective prior to September 23, 
2002.  Despite his complaints, his neurological symptoms have 
not progressed to the point that they have interfered in any 
way with his functional abilities that could reasonably be 
called "pronounced" with "little intermittent relief."  
Moreover, as previously noted, the Veteran has been afforded 
a separate 10 percent evaluation for the mild neurological 
manifestations of his degenerative disc disease of the lumbar 
spine.  Accordingly, an evaluation in excess of 40 percent is 
not warranted under Diagnostic Code 5293, effective prior to 
September 23, 2002.

An evaluation in excess of 40 percent is also not warranted 
under Diagnostic Code 5293, effective September 23, 2002.  As 
previously explained, the medical evidence shows that the 
Veteran reported a few incapacitating episodes, but does not 
show incapacitating episodes with a total duration of at 
least six weeks in the last 12 months.  Thus, an evaluation 
in excess of 40 percent is not warranted under Diagnostic 
Code 5293, effective September 23, 2002.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca for all of the 
pertinent periods on appeal.  However, an increased 
evaluation for the Veteran's back disability is not warranted 
on the basis of functional loss due to pain or weakness in 
this case, as the Veteran's symptoms are supported by 
pathology consistent with the assigned percent ratings, and 
no higher.  In this regard, the Board observes the findings 
of tenderness on examination and that the Veteran has 
complained of pain, soreness, tenderness, stiffness, flare-
ups, and muscle spasms.  The Veteran has also reported that 
he uses a back brace and a cane, that he has fallen at times, 
and that he could only walk between two blocks and one half 
of a block due to back pain.  Although muscle spasms have 
been noted on examination, the Board finds it significant 
that the August 2007 VA examiner found that there was no 
objective evidence of additional limitation of range of 
motion with repetitive movement.  Further, the effects of the 
pain and tenderness in the Veteran's back shown on 
examination are contemplated in the currently assigned 
evaluations.  The Board acknowledges that the March 2002 VA 
examiner found the Veteran's back disability to be 
additionally limited by pain and lack of endurance and the 
June 2004 VA examiner's finding that the Veteran's pain 
increased with repetitive movements.  After review of the 
entire record, the Board is unable to identify any clinical 
findings that would warrant an increased evaluation under 38 
C.F.R. §§ 4.40, 4.45 and 4.59.  Although there is evidence 
that the Veteran's back disability causes some functional 
loss, the Board finds that the criteria of the applicable 
Diagnostic Codes contemplate such impairment and that there 
are no clinical findings that would warrant an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59.

The Board has also considered whether an increased evaluation 
would be in order under other relevant diagnostic codes in 
addition to the codes previously considered.  The assignment 
of a particular diagnostic code is "completely dependent on 
the facts of a particular case."  Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  Thus, the Board has considered 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  However, consideration is not 
warranted under Diagnostic Codes 5285, 5286, 5289 which were 
in effect prior to the regulation change of September 26, 
2003, as fractured vertebra and ankylosis have not been 
shown.  38 C.F.R. § 4.71a (2002).  

The Board has considered the possibility of additional staged 
ratings.  Fenderson, 12 Vet. App. 119.  However, the criteria 
for an initial rating in excess of 20 percent prior to March 
2, 2002 were not met at any time prior to March 2, 2002, and 
the criteria for an initial rating in excess of 40 percent on 
and after March 2, 2002 were not met at any time.  
Accordingly, further staged ratings are inapplicable.  See 
id.  


The Board concludes that the preponderance of the evidence is 
against the Veteran's claim.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim for a rating in 
excess of 20 percent prior to March 2, 2002, and in excess of 
40 percent on and after that date must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

III.  Degenerative Joint Disease of the Right Knee

The Veteran's right knee disorder is rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5099-5019.  Hyphenated diagnostic 
codes are used when a rating under one code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned.  38 C.F.R. § 4.27 (2008).  Diagnostic 
Code 5099 indicates the disability is not listed in the 
Rating Schedule, and it has been rated by analogy under a 
closely related disease or injury.  38 C.F.R. §§ 4.20, 4.27 
(2008).  In the present case, the right knee disorder was 
rated by analogy as bursitis, evaluated pursuant to 
Diagnostic Code 5019.

Under Diagnostic Code 5019, bursitis is rated based on 
limitation of motion of the affected part, as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5019 (2008).  
Degenerative arthritis requires rating under limitation of 
motion of the affected joints, if such would result in a 
compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2008).  Limitation of motion of the leg is rated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261.  

Under Diagnostic Code 5003 for degenerative arthritis, when 
limitation of motion is noncompensable under the pertinent 
diagnostic code, a rating of 10 percent is for application 
for each major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, arthritis is rated as 10 
percent disabling when there is x-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, 
and 20 percent disabling when there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 30 degrees warrants a 20 percent evaluation.  A 30 percent 
evaluation is for application when flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).  
Under Diagnostic Code 5261, limitation of extension of the 
leg to 15 degrees warrants a 20 percent evaluation; a 30 
percent evaluation is for application when extension is 
limited to 20 degrees; a 40 percent evaluation is warranted 
when extension is limited to 30 degrees; and a 50 percent 
evaluation is warranted when extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008).  

The objective medical evidence of record reflects some 
limited motion of the Veteran's right knee.  An August 1998 
private treatment record reveals that the Veteran had right 
knee swelling and limited range of motion.  A December 1998 
VA treatment record notes that bilateral lower extremity 
range of motion was normal.  An October 2001 VA treatment 
record reveals decreased range of motion in the right knee.  
A March 2002 VA examination report reflects right knee active 
and passive range of motion from 0 to 95 degrees with pain at 
the end of flexion.  An August 2002 VA treatment record notes 
that the Veteran complained of knee pain and had full range 
of motion in his extremities.  A March 2003 VA treatment 
record indicates right knee range of motion with flexion to 
90 degrees.  A June 2004 VA examination report reveals that 
the Veteran had flexion greater than 90 degrees in the 
bilateral knees.  A March 2005 VA examination report reflects 
range of motion with flexion to 90 degrees with marked pain.  
A June 2005 VA physical therapy note reveals that the Veteran 
had decreased bilateral lower extremity range of motion due 
to pain, and that he ambulated with decreased knee flexion.  
An August 2007 VA examination report reveals right knee 
flexion to 120 degrees with pain.  The VA examiner noted that 
the Veteran's right knee was additionally limited by pain, 
weakness, and lack of endurance by 30 degrees.  Although the 
evidence reflects that the Veteran has some decreased range 
of motion of his right knee, the objective medical evidence 
of record does not show limitation of flexion to less than 30 
degrees or limitation of extension to more than 15 degrees.  
Accordingly, an increased evaluation in excess of 10 percent 
for the Veteran's right knee disorder is not warranted under 
Diagnostic Codes 5003, 5260, 5261, or 5019.

The Board has also considered whether there are other 
Diagnostic Codes that might afford the Veteran a higher 
disability rating for his right knee disorder.  Schafrath, 1 
Vet. App. 589.  Specifically, there is no evidence of any 
right knee ankylosis or dislocated cartilage.  Thus, an 
increased evaluation under Diagnostic Codes 5256 and 5258 are 
not warranted.  The Board acknowledges the Veteran's reports 
of falls and instability related to his right knee disorder.  
However, in a January 2009 rating decision, the RO assigned a 
separate 20 percent evaluation for the Veteran's right knee 
disorder pursuant to Diagnostic Code 5257 based on a showing 
of right knee instability and subluxation.  As an appeal 
regarding the January 2009 rating decision has not been 
perfected, this issue is not presently before the Board.  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
Veteran's right knee joint.  See DeLuca, 8 Vet. App. 202.  
While the Board is required to consider the effect of the 
Veteran's pain when making a rating determination, and has 
done so in this case, the rating schedule does not provide a 
separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).

The Board notes that the Veteran has complained on numerous 
occasions that his right knee condition caused trouble 
walking, climbing stairs, and squatting.  VA treatment 
records reveal the Veteran to have 5/5 and 4/5 strength.  The 
Veteran reported using an elastic knee brace and a cane for 
instability.  He reported that he was initially able to walk 
two blocks, but was now only able to walk a half a block due 
to pain.  A June 2004 VA examination notes that the Veteran's 
right knee pain increased with repetitive movements, and that 
his right knee was additionally limited by pain, weakness, 
and lack of endurance.  However, the VA examiner did not 
indicate the extent to which the Veteran's right knee was 
additionally limited.  During his January 2005 hearing before 
the RO, the Veteran reported that his right knee gave out a 
lot, and that he has fallen at times as a result.  A March 
2005 VA examination report reflects that the Veteran's right 
knee pain markedly increased with any repetitive movement and 
that limitation of motion was additionally limited by pain, 
weakness, and lack of endurance.  However, the VA examiner 
did not indicate to what extent the Veteran's motion was 
additionally limited.  The VA examiner also noted decreased 
quadriceps muscle power at 3+/5 and bilateral knee varus.  
During his November 2005 hearing before the Board, the 
Veteran stated that his knee locks up and gives out on him.  
June and July 2005 VA treatment records reflect bilateral 
quadriceps strength of 4+/5.  An August 2007 VA examination 
report reflects that the Veteran had pain on motion which 
increased with repetitive movements.  The examination report 
also indicated that the Veteran had lack of endurance and 
pain, and that the additional limitation of joint function by 
pain, weakness, and lack of endurance was 30 degrees.  The 
Board acknowledges that there is some evidence of functional 
loss, as the evidence reflects some decrease in quadriceps 
muscle strength, evidence of increased pain with repetitive 
motion, and evidence of additional limitation of motion of 30 
degrees due to pain, weakness, and lack of endurance.  
However, such symptoms are not sufficient to warrant a rating 
in excess of 10 percent.  The Board does not discount the 
Veteran's reports of his symptomatology; however, the 
objective medical evidence does not reflect additional 
functional impairment, fatigability, incoordination, 
weakness, or pain beyond that already contemplated within the 
10 percent evaluation.  38 C.F.R. §§ 4.40, 4.45; see also 
Deluca, 8 Vet. App. at 206.

The Court has also found that staged ratings are appropriate 
for an increased-rating claim when the factual findings show 
distinct time periods where a service-connected disability 
exhibits symptoms that would warrant different ratings.  
Hart, 21 Vet. App. 505.  Here, the Board has found no medical 
evidence of record that would warrant a staged rating for 
this right knee disability increased rating claim.   

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim for a increased rating for degenerative joint disease 
of the right knee must be denied.  Gilbert, 1 Vet. App. at 
55. 




IV.  Extraschedular Considerations

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
service-connected degenerative joint disease of the 
lumbosacral spine and the right knee are so exceptional or 
unusual as to warrant the assignment of a higher rating on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

The Board is unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected degenerative joint disease of the lumbar spine the 
right knee.  The medical evidence fails to demonstrate that 
the symptomatology of either of the Veteran's disabilities is 
of such an extent that application of the ratings schedule 
would not be appropriate.  In fact, as discussed in detail 
above, the symptomatology of the Veteran's disabilities are 
specifically contemplated under the rating criteria.  
Specifically, the Veteran's lumbar spine disability is 
manifested by low back pain with radiation to the left leg, 
muscle spasms, decreased range of motion, and favorable 
ankylosis.  The Veteran's right knee disorder is manifested 
by pain, swelling, limited range of motion, instability, and 
decreased strength.  These symptoms are contemplated by the 
applicable rating criteria, as discussed above.  Although the 
Veteran's right knee instability is not contemplated by the 
diagnostic codes considered for an increased evaluation 
herein, a separate 20 percent evaluation has been assigned 
for right knee instability.  Accordingly, the Board finds 
that the Veteran's disability picture has been contemplated 
by the ratings schedule.  Thus, referral for extraschedular 
consideration is not required.  

The Veteran has indicated in testimony and statements that 
his right knee disability interfered with his employment as a 
truck driver, and that he quit his job due to his right knee 
disorder.  However, since the rating schedule is adequate (in 
other words - higher ratings are available and the appellant 
experiences no unusual symptoms not contemplated by the 
schedule), the question of how the condition affects his 
employability is moot.  Thus, based on the evidence of 
record, the Board finds that the Veteran's disability picture 
cannot be characterized as an exceptional case, so as to 
render the schedular evaluations inadequate.  The threshold 
determination for a referral for extraschedular consideration 
was not met and, consequently, the Board finds that the 
Veteran is not entitled to referral for an extraschedular 
rating.  Thun, 22 Vet. App. at 115.


ORDER

An initial rating greater than 20 percent for degenerative 
joint disease of the lumbosacral spine prior to March 2, 
2002, and greater than 40 percent on and after March 2, 2002 
is denied.

An increased evaluation in excess of 10 percent for 
degenerative joint disease of the right knee is denied.

	(CONTINUED ON NEXT PAGE)



REMAND

The Veteran is seeking entitlement to service connection for 
left ear hearing loss and entitlement to an increased 
evaluation for residuals of a fracture to the left 
supraorbital ridge.  Based upon its review of the Veteran's 
claims folder, the Board finds that there are further duties 
to notify and assist the Veteran with his claims herein.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

With regard to the Veteran's claim for entitlement to service 
connection for left ear hearing loss, the Board acknowledges 
that the Veteran was provided with three VA examinations in 
March 2002.  The Board also observes that the VA examiner who 
conducted the March 2002 examination for cranial nerves 
concluded that the Veteran's hearing loss was secondary to 
noise pollution in service, a cerebellar cyst and its 
removal, and ataxia secondary to cyst removal.  However, the 
VA examiner who conducted the March 2002 audiological 
examination determined that the Veteran's hearing loss was 
not related to military service.  Another March 2002 VA 
examination for ear disease did not opine as to the etiology 
of the Veteran's left ear hearing loss.  Of particular note, 
neither VA examiner who provided an etiological opinion 
reviewed the Veteran's claims file in the preparation of 
their respective opinion.  Moreover, neither provided any 
supporting rationale in support of their opinion.  As the 
March 2002 VA examinations are not based on a thorough review 
of the Veteran's claims file and lack the required supporting 
rationale, the Board finds that they are inadequate upon 
which to base an appellate decision, and a new VA examination 
must be provided which addresses the issue of whether the 
Veteran's current left ear hearing disorder is related to his 
active duty service.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (holding that once VA undertakes the effort 
to provide an examination for a service-connection claim, 
even if not statutorily obligated to do so, it must provide 
an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (noting that when the medical evidence of 
record is insufficient, in the opinion of the Board, the 
Board must supplement the record by seeking an advisory 
opinion or ordering a medical examination).  The opinion 
provided by the VA examiner must be based on a thorough 
review of the Veteran's claims file and must provide 
supporting rationale for any opinion provided.

With regard to the Veteran's claim for entitlement to an 
increased evaluation for residuals of a fracture to the left 
supraorbital ridge, the Board finds that remand is also 
required.  Although scheduled by the RO for a VA examination 
in February 2008, the record reflects that the Veteran failed 
to report for the scheduled examination.  In a February 2008 
letter, the VA Medical Center (VAMC) notified the Veteran 
that a VA neurological examination was scheduled later that 
month.  The letter was sent to the Veteran at an address on 
144th Road.  However, the record also reflects that a January 
2008 letter sent by the Appeals Management Center (AMC) to 
the Veteran at the same address as the February 2008 letter 
was returned to the AMC with a notation on the envelope that 
the forwarding time had expired.  The notation on the 
envelope also indicates a new post office box address.  All 
future correspondence to the Veteran was sent to the post 
office box address.  Although the February 2008 notification 
letter was not returned to the VAMC, the Board is not 
convinced that the Veteran received the notification letter 
for the February 2008 VA examination.  Thus, the Board 
concludes that the RO should provide the Veteran with another 
opportunity to attend a VA examination to determine the 
severity of his residuals of a fracture to the left 
supraorbital ridge.  The RO should notify the Veteran that 
failure to report to the examination, without good cause, 
will result in a denial of his claim.  38 C.F.R. § 3.655 
(2008).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the Veteran or death of 
an immediate family member.  Id.

Additionally, remand is necessary for the increased rating 
claim to ensure full and complete compliance with the duty-
to-notify provisions enacted by the VCAA.  The U.S. Court of 
Appeals for Veterans Claims (Court) has mandated that VA 
ensure strict compliance with the provisions of the VCAA.  
See, e.g., Quartuccio, 16 Vet. App. 183.  While this case has 
been on appeal, the Court issued the decision of Vazquez-
Flores, 22 Vet. App. 37, altering the standard for VCAA 
compliance in increased ratings claims.  The Board remands to 
ensure compliance with the VCAA under current controlling 
precedent.

Accordingly, the case is REMANDED for the following action:

1.  Review the Veteran's claims file, and 
take all steps necessary to obtain a valid 
and current address for the Veteran.  

2.  Provide to the Veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the increased 
rating claim.  The notice must comply with 
current, controlling legal guidance for 
increased ratings claims in accordance 
with Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).

3.  Afford the Veteran a VA audiology 
examination to ascertain the etiology of 
his left ear hearing loss.  The examiner 
is requested to identify auditory 
thresholds, in decibels, at frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz.  A 
Maryland CNC Test should also be 
administered to determine speech 
recognition scores.  Any additional 
evaluations, studies, and tests deemed 
necessary by the examiner must be 
conducted.  The claims file must be 
forwarded to the examiner for review, and 
the report must reflect that such review 
occurred.  The examiner must be asked to 
review and comment on the evidence of 
record, and determine whether:  a) the 
Veteran had acoustic trauma in service; 
specifically addressing whether the 
Veteran's service duties exposed him to 
acoustic trauma; and (b) whether it is at 
least as likely as not (a 50% degree of 
probability or higher) that the Veteran's 
present left ear hearing loss is related 
to his military service.  The examiner 
must provide a complete rationale for any 
opinion given, and must be asked to 
resolve the conflicting medical opinions 
rendered by the March 2002 VA examiners.

4.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current severity of the Veteran's 
residuals of a fracture to the left 
supraorbital ridge.  The examiner must 
determine and explain the current severity 
of the condition and specifically comment 
on any and all residuals attributable to 
the Veteran's in-service head trauma 
versus his February 2000 brain surgery.  
The claims folder and a copy of this 
Remand must be reviewed by the examiner 
and the examiner must provide a complete 
rationale for any opinion given, resolving 
any conflicting medical opinions rendered.

5.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled examinations and to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for the 
scheduled examinations, documentation must 
be obtained which shows that notice 
scheduling the examination(s) was sent to 
the last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

6.  The examination reports must be 
reviewed to ensure that they are in 
complete compliance with the directives of 
this Remand.  If the reports are deficient 
in any manner, the RO must implement 
corrective procedures.

7.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims must be 
readjudicated.  If any of the claims 
remain denied, a supplemental statement of 
the case must be provided to the Veteran 
and his representative.  After the Veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


